Exhibit 99.1 Biostar Pharmaceuticals, Inc. Reports Continued Revenues and Earnings Growth in First Quarter of 2009 Investments in Infrastructure Expected To Positively Effect Performance This Year New York, New York – May 27, 2009 – Biostar Pharmaceuticals, Inc. (“Biostar” or the “Company”) (OTCBB: BSPM) today reported financial results for the three months ended March 31, 2009. The Company reported revenue of $7,447,664 for the quarter ended March 31, 2009 as compared to $6,810,259 during the first quarter of 2008.Net Income for the first quarter 2009 was $1,829,032, or $0.08 per share on a fully diluted basis, versus $1,821,130, or $0.08 per share, respectively, for 2008. The increase in revenue reflects an increase in sales for four of Biostar’s five state approved drugs. The sales in the four products increased mainly due to the continued implementation of the “Blue Sea” project which markets directly to consumers in the PRC’s rural area through retail pharmacies. Net income did not increase at the same rate as sales did, primarily due to the increase in Selling General and Administrative (“SG&A”) expenses as a percentage of sales.SG&A accounted for 33% of sales in the first quarter of 2009 as compared to 30% for the first quarter of 2008, which reflects an increase in staff and marketing budget and expenditure which is expected to benefit the Company’s sales effort going forward.This increase in SG&A was partially offset by a decrease in the cost of raw materials, as the Sichuan Province is recovering from the devastating earthquake of 2008, and herbal supplies from the province and their prices have returned to their normal levels. Ronghua Wang, Chairman and Chief Executive Officer of the Company, stated, "I am pleased that we have been able to report continued growth in revenues as we implement our plans to establish Biostar as a leading provider of over-the-counter and prescription treatments for disease and chronic conditions throughout the People’s Republic of China.The investments we are making in marketing, staff and infrastructure will serve us well into the future.” Mr. Wang also commented, “In addition to preparing to commence construction on our new raw materials processing facility, we are completing the planning phase of our “Mercury Project,” which should commence in the fourth quarter of this year.The Mercury Project targets counties within 31 provinces in the PRC to promote our “Gan Wang” Compound, our Paracetamol and Amantadine Hydrochloride Capsule an over-the- counter drug for the treatment of influenza.As with hepatitis, influenza affects a large portion of the population in the People’s Republic of China and there is strong demand for an effective OTC drug to treat the influenza in rural and urban areas.” BIOSTAR PHARMACEUTICALS, INC CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) ThreeMonthsEnded March31, 2009 2008 Sales, net $ 7,447,664 $ 6,810,259 Cost of sales 2,658,807 2,638,679 Gross profit 4,788,857 4,171,580 Selling, general and administrative expenses 2,479,984 2,052,678 Income from operations 2,308,873 2,118,902 Other Income (Expense) Interestincome 310 79 Interestexpense - (13,953 ) Total other Income (Expense) 310 (13,874 ) Income before income taxes 2,309,183 2,105,028 Provision for income taxes 480,151 283,898 Net income $ 1,829,032 $ 1,821,130 Net income per common share Basic $ 0.08 $ 0.08 Diluted $ 0.08 $ 0.08 Weighted average common shares outstanding Basic 23,240,899 22,152,311 Diluted 23,509,458 23,240,899 BIOSTAR PHARMACEUTICALS, INC. CONSOLIDATED BALANCE SHEETS March31, December31, 2009 2008 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 694,645 $ 758,316 Accounts receivable 13,838,976 11,700,841 Inventories 304,605 315,745 Prepaid expenses and other receivables 3,324,594 2,926,505 Total Current Assets 18,162,820 15,701,407 Property and equipment, net 5,845,925 5,930,467 Intangible assets, net 7,284,037 7,365,765 Total Assets $ 31,292,782 $ 28,997,639 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ 2,573,483 $ 2,191,976 Customer advances 2,559,308 2,592,250 Value-added tax payable 564,814 527,103 Income tax payable 480,221 413,205 Total Current Liabilities 6,177,826 5,724,534 Stockholders' Equity Series A, convertible preferred stock, $0.001 par value, 5,000,000 shares authorized, none issued and outstanding - - Undesignated preferred stock, $.001 par value, 5,000,000 shares authorized, - - Common stock, $.001 par value, 100,000,000 shares authorized,23,240,899 shares issued and outstanding at March 31, 2009 and December 31, 2008 23,241 23,241 Additional paid-in capital 10,430,168 10,430,168 Statutory reserves 1,776,634 1,585,383 Retained earnings 12,634,436 10,996,655 Accumulated other comprehensive income 250,477 237,658 Total Stockholders' Equity 25,114,956 23,273,105 Total Liabilities and Stockholders' Equity $ 31,292,782 $ 28,997,639 ABOUT BIOSTAR PHARMACEUTICALS, INC. BioStar Pharmaceuticals, Inc., through its wholly-owned subsidiary in China, develops, manufactures and markets pharmaceutical and medical nutrient products for a variety of diseases and conditions.The Company’s most popular product is its Xin Ao Xing Oleanolic Acid Capsule, an over-the-counter (“OTC”) medicine for Chronic hepatitis B, a disease affecting approximately 10% of the Chinese population. In addition to its hepatitis product, BioStar manufactures two broad-based OTC products, two prescription-based pharmaceuticals and ten nutrients. The Company has adopted international standards and is in the process of applying for three patents. Safe Harbor Certain statements in this release concerning our future growth prospects are forward-looking statements, within the meaning of Section 27A of the U.S.
